Case 7:19-cv-05503-VB-PED Document 139 Filed 11/25/20 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x Docket No.: 19-cv-05503 (VB)

VICTORIA MALONE,
Plaintiff,
-against-
TOWN OF CLARKSTOWN, WAYNE BALLARD, in his : KAREN oN OF LESLIE

personal and official capacity as Clarkstown Highway
Superintendent, FRANK DIZENZO, in his personal and
official capacity as Clarkstown Highway Superintendent,
ANDREW LAWRENCE, in his personal and official
capacity, DAVID SALVO, in his personal and official
capacity, ROBERT KLEIN, in his personal and official
capacity, TUCKER CONNINGTON, in his personal and
official capacity, and BRIAN LILLO, in his personal and
official capacity,

Defendants. :
x

 

LESLIE KAHN, an attorney duly licensed to practice law in the state of New York
hereby declares pursuant to 28 U.S.C. § 1746, and subject to the penalties of perjury, as follows:

1. Iam the Town Attorney for the Town of Clarkstown (the “Town’’). I have held
this position since January 2020. Prior to that time, I served as a Deputy Town Attorney for the
Town of Clarkstown since May 2016.

2. I submit this declaration in support of the Town’s motion for a protective order. I
have personal knowledge of the facts set forth herein.

3. On July 10, 2018, the Town Attorney’s Office was contacted by the Town
Highway Department concerning a complaint of harassment made by Victoria Malone against
another Town employee, Brian Lillo.

4. On July 23, 2018, Vincent Toomey (Labor Counsel to the Town of Clarkstown),

Tom Mascola (then Town Attorney) and I met with Ms. Malone concerning her complaint.

8539309v.1
Case 7:19-cv-05503-VB-PED Document 139 Filed 11/25/20 Page 2 of 3

During that meeting, Ms. Malone made allegations against Mr. Lillo as well as numerous other
coworkers at the Town Highway Department. Ms. Malone also informed us, either that day or in
the following day or two, that she had already retained an attorney.

5. Document #61, submitted in camera to the court, is a true and accurate copy of
handwritten notes that I wrote while serving as Deputy Town Attorney.

6. The notes are undated, but I wrote these notes in the second half of 2018. At that
time, Victoria Malone, who was represented by an attorney, had already made complaints of
harassment against Brian Lillo and raised allegations against other Highway Department
employees. The notes were made after Ms. Malone served the Town with her first notice of
claim in September 2018.

7. Mr. Lillo was represented by attorney Keith Braunfotel with respect to the
criminal investigation and charges prompted by Ms. Malone’s July 2018 complaint against him.

8. The notes in Document #61 reflect my mental impressions concerning Ms.
Malone’s claims and my opinions regarding potential evidence and strategies for the anticipated

litigation with Ms. Malone concerning her allegations against Brian Lillo and other Town

employees.
9. I did not share the notes in Document #61 with anyone else.
10. Document #55, submitted for in camera review, is a copy of a draft investigation

report that I received from attorney Vincent Toomey. Mr. Toomey serves as outside Labor
Counsel to the Town of Clarkstown.

11. Mr. Toomey was primarily responsible for the investigation of Ms. Malone’s
harassment complaints against Mr. Lillo. At the conclusion of the investigation, he concluded

that Mr. Lillo did not violate the Town’s anti-harassment policy.

8539309v.1
Case 7:19-cv-05503-VB-PED Document 139 Filed 11/25/20 Page 3 of 3

12. _—_ After the start of litigation in this matter, counsel for Mr. Lillo inquired whether
the Town would write a report to formalize its investigation findings that Mr. Lillo did not
violate the Town’s anti-harassment policy. Accordingly, I asked Mr. Toomey to draft a
reporting regarding the investigation.

13. Because litigation with Ms. Malone had commenced, Mr. Toomey sent a copy of
the draft report to me and to outside litigation counsel to the Town, John Flannery and Eliza
Scheibel at Wilson Elser. The draft was sent to obtain legal advice regarding the implications
and effect of producing the report during pending litigation. I had one conversation with Mr.
Toomey and Ms. Scheibel concerning the draft and the pending litigation. Mr. Toomey then
finalized the report. A copy of the final report is attached as Exhibit C to the Declaration of
John M Flannery.

I declare under penalty of perjury that the foregoing is true and correct. Executed this

Leslie Kahn

25th day of November 2020.

SWIM Wesywre Me.
On NQMC 2S; 2D

~

——
STACY KUO
Notary Public, State of New York
a No. 01KU6277660
alified in Rockland Coun ,
Commission Expires March 14, 7d 2 (

 

8539309v.1
